                      UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


                                           )
 FLETCH’S SANDBLASTING &
                                           )
 PAINTING, INC.,
                                           )
               THIRD-PARTY PLAINTIFF       )
 V.                                        )       CIVIL NO. 2:15-CV-76-DBH
                                           )
 FAY, SPOFFORD, AND THORNDIKE              )
 LLC AND THORNDIKE, INC. D/B/A             )
 STANTEC CONSULTING SERVICES,              )
 INC.,                                     )
              THIRD-PARTY DEFENDANT        )



      DECISION AND ORDER ON STANTEC CONSULTING SERVICES, INC.’S
          RENEWED MOTION TO DISMISS THIRD-PARTY COMPLAINT


        The issue here is whether Maine’s economic loss doctrine prevents a

subcontractor on a Navy project from suing a firm that the Navy (the owner)

engaged for engineering and design services. The subcontractor seeks recovery

for negligence and negligent misrepresentation that, it says, caused additional

time and expenses in performing its work. I conclude that the economic loss

doctrine prevents the claim.

        In the original Miller Act dispute over a Navy construction and

maintenance project at Portsmouth Naval Shipyard, a second-tier subcontractor

sued first-tier subcontractor Fletch’s Sandblasting & Painting, Inc. (Fletch’s); the

prime contractor; and a bonding company. The project involved improvements

to removable submarine covers; the Miller Act dispute was over fireproofing

installed in part by the second-tier subcontractor. There were crossclaims and
counterclaims. Mediation failed, but arbitration resolved all claims among those

parties, and no award was made to any party. Order Confirming Arbitration

Award and Entry of Judgment (ECF No. 114).

       Outside the arbitration, Fletch’s sued, via a third-party complaint, the

outfit that the Navy had hired to perform the design, engineering and

supervision.      I will call it Stantec.1         What remains of Fletch’s third-party

complaint after the arbitration award2 is a tort claim asserting negligence and

negligent misrepresentation by Stantec. Fletch’s says that Fletch’s “performed

its work according to the plans that [Stantec] created” for the project, Third-Party

Compl. ¶ 16 (ECF No. 63), but that Stantec was negligent in its design and

engineering, id. ¶ 21, and that is why “the fireproofing product began to blister,

bubble and/or flake,” id. ¶ 17. Fletch’s asserts that Stantec owed a duty to

Fletch’s “to properly design and engineer the work that Fletch’s was hired to

perform,” but that Stantec failed “to exercise due care in planning and

engineering the project.” Id. ¶¶ 24-25. Fletch’s also says that Stantec breached

its duty to Fletch’s “by misrepresenting to [the general contractor] and Fletch’s

that [the structures] were suitable for Fletch’s to work on.” Id. ¶ 27. As a result,

says Fletch’s, it incurred expenses “in rendering additional services” to the prime

contractor, “including the substantial time and expense incurred in determining


1 According to the third-party complaint, the Navy contracted with Fay, Spofford, and Thorndike,

LLC and Fay, Spofford, and Thorndike, Inc., which subsequently merged with Stantec Consulting
Services, Inc. Third-Party Compl. ¶¶ 2-4 (ECF No. 63). Count IV asserts that on account of a
merger, Stantec is liable for any of the Fay, Spofford, and Thorndike entities’ liabilities. Stantec
has not challenged that assertion and I do not address it separately.
2 Fletch’s withdrew its claims for indemnification and contribution in light of the arbitrator’s

award. Fletch’s Sandblasting & Painting, Inc.’s Objection to Stantec Consulting Services, Inc.’s
Renewed Mot. to Dismiss ¶ 10 (ECF No. 122).

                                                                                                  2
the cause of the fireproofing failures.” Id. ¶ 31. Stantec has moved to dismiss

the third-party complaint, relying on Maine’s adoption of the economic loss

doctrine. See Stantec’s Mot. to Dismiss at 4 (ECF No. 71).

         Maine’s Law Court3 adopted the economic loss doctrine in 1995 for claims

of negligence, negligent misrepresentation and product liability. Oceanside at

Pine Point Condo. Owners Ass’n v. Peachtree Doors, Inc, 659 A.2d 267, 269-70

(Me. 1995).        In Peachtree, the plaintiffs purchased condominiums that were

defective because of window failures. The plaintiffs’ lawsuit was not against the

condominium seller(s) or the general contractor who constructed the units, but

against the manufacturer of the windows that the general contractor installed.

The Law Court referred to the economic loss doctrine as the rule that there is to

be no “tort recovery for a defective product’s damage to itself,” Oceanside at Pine

Point Condo. Owners Ass’n, 659 A.2d at 270, and treated the condominium units

as the product the plaintiffs purchased. The Law Court stated:

                 The rationale underlying this rule is that damage to a
                 product itself “means simply that the product has not met
                 the customer’s expectations, or, in other words, that the
                 customer has received ‘insufficient product value.’ The
                 maintenance of product value and quality is precisely the
                 purpose of express and implied warranties.” A situation
                 where the injury suffered is merely the “failure of the product
                 to function properly,” is distinguishable from those
                 situations, traditionally within the purview of tort, where “the
                 plaintiff has been exposed, through a hazardous product, to
                 an unreasonable risk of injury to his person or property.”

Id. (internal citations omitted).            In Peachtree, the condominium units the

plaintiffs purchased did not meet customer expectations and the plaintiff



3   The parties argue only Maine law and that is the law I apply.

                                                                                    3
purchasers received insufficient product value, but the Law Court held that they

could not recover tort damages and were limited to warranty claims.

       The Law Court has had no occasion to address the economic loss doctrine

since 1995. Thus, this federal court and Maine’s Superior Courts have had to

extrapolate from the Peachtree decision in determining how or whether it applies

to other circumstances. District of Maine cases have found it applicable to more

than a physical product—for example, to engineering services, Maine Rubber

Int'l v. Envtl. Mgmt. Grp., Inc., 298 F. Supp. 2d 133, 135 (D. Me. 2004)

(discussing the doctrine in the context of an environmental engineering services

contract). The Maine Superior Court has held that the economic loss doctrine

precludes tort recovery even when there is no privity of contract between the

parties, pointing out that in Peachtree the parties were not in privity. Valley v.

Branch River Plastics, 2014 Me. Bus. & Consumer LEXIS 12, *14.4 And Maine’s

tort law treatise warns that the economic loss doctrine is often implicated in

cases asserting liability against architects, engineers and contractors. Simmons,

Zillman & Furbish, Maine Tort Law § 9.36 n.1 (2018 ed).5


4 In Peachtree, there was no suggestion that the condominium unit owners had any contract
with the window manufacturer. But see Banknorth, N.A. v. BJ’s Wholesale Club, 394 F. Supp.
2d 283, 287 (D. Me. 2005) (“not immediately clear in what circumstances Maine’s economic loss
doctrine might extend to parties not in privity”); New England Surfaces v. E.I. Du Pont de
Nemours & Co., 517 F. Supp. 2d 466, 494-95 n.39 (D. Me. 2007) (declining to apply the economic
loss doctrine to a claim for tortious interference with contractual rights and prospective economic
interests because the contract allegedly interfered with was not between the parties).
5 In In re Hannaford Bros. Co., 613 F. Supp. 2d 108, 126-28 (D. Me. 2009), I declined to extend

the economic loss doctrine to a relationship between a grocery store and its customers where the
customers sought to recover damages for assertedly negligent handling of their credit card and
debit card data by the grocery store that permitted some of that data to be stolen by criminal
third parties. I said that even if the electronic payment system that the grocer used could be
considered a “defective product,” the customers’ claimed damages were not for “insufficient
product value,” the concern of Peachtree. Here, on the other hand, the alleged negligent design


                                                                                                 4
       For the fireproofing at issue here, Stantec sold no physical product (unlike

the window manufacturer in Peachtree). It did contract with the Navy to provide

design and engineering services, but it had no contractual relationship with

Fletch’s. Fletch’s entered into a subcontract with the prime contractor on the

project, but not with Stantec. Fletch’s asserts no damages beyond the failures

of the fireproofing product as it was applied in accordance with its subcontract

with the prime contractor, and the expenses of attempting to remedy the

failures─i.e., Fletch’s asserts no personal injury and no damage to other property

such as its equipment.

       So does Peachtree apply? I conclude that it does. Yes, there was no privity

of contract between Fletch’s and Stantec, but Fletch’s did have the opportunity

to negotiate the terms of its subcontract with the prime contractor and thereby

establish its risks and liabilities on the construction project. Likewise, Stantec

had a contract with the Navy, which presumably established its risks and

liabilities for the engineering and design services. As Justice Horton of the Maine

Superior Court has said:

               Injecting negligence liability into what is fundamentally a
               breach of warranty case not involving any damage to person
               or property would be inappropriate, because it would
               displace predictable contractual and warranty liability
               defined in the course of the transaction in favor of tort
               liability determined after the fact. The world of contract
               depends [in] large part on predictability of rights and
               obligations. Clearly, when a product causes personal injury
               or property damage, the harm can legitimately be viewed as
               a breach of a societal duty sounding in tort, as well as a
               breach of contractual and warranty duty, and tort remedies

and misrepresentation do appear to claim “insufficient product value” in Stantec’s design
services. If the Navy is dissatisfied with what it received, it could sue Stantec under the contract
but not for a separate tort.

                                                                                                  5
               come into play, but when the product simply fails to perform
               as expected or guaranteed, there is no reason to depart from
               contractual and warranty remedies. This is essentially the
               basis for the Peachtree decision, and the court is constrained
               to follow it.

Valley, 2014 Me. Bus. & Consumer LEXIS 12, *14-15.6                           Justice Horton’s

reasoning applies here as well. Unlike Valley, this dispute is not about a physical

product, but I am satisfied that the Law Court would apply the doctrine to a

design and engineering services contract like the one Stantec entered into with

the Navy. See Maine Rubber Int'l, Inc., 298 F. Supp. 2d at 135. There is no

personal injury and no damage to other property, only the asserted design and

engineering failure that made the installed fireproofing allegedly inadequate.7

Thus, I conclude that the economic loss doctrine prevents this suit for negligence

and negligent misrepresentation.8


6 In C&M Prop. Mgmt., LLC v. Moark, LLC, 2016 U.S. Dist. LEXIS 43082, *13 (D. Me. 2016), this
court could not determine from the pleadings that a negligence claim concerned the value of
goods and services over which the parties bargained (the plaintiff pest control service asserted
that the defendant landowner had not exercised reasonable care to ensure that its facilities were
safe for the pest control efforts) and therefore declined to dismiss the negligence claim at that
stage. Here there is no uncertainty.
7 One case in this District seems to hold that the economic loss doctrine applies in the case of

intentional fraud “by a seller to a buyer where the misrepresentation concerns the quality of the
goods or product promised in the sales contract.” American Aerial Servs., Inc. v. Terex USA,
LLC, 39 F. Supp. 3d 95, 111 (D. Me. 2014). But a Maine Superior Court case seems to disagree.
See Everest v. Leviton Mfg. Co., 2006 Me. Super. LEXIS 12, *6 (2006) (economic loss doctrine
does not apply where the plaintiff claims that the defendant acted fraudulently and purposefully
failed to warn consumers of product dangers). In any event, there is no claim of intentional
misrepresentation in this case.
8 Another way of reaching this conclusion is to say that Stantec had no duty to Fletch’s. See

Schmid Pipeline Const., Inc. v. Summit Natural Gas, 2014 WL 3600437 at *4 (D. Me. 2014)
(“Whether a court formally extends application of the economic loss doctrine to bar tort recovery,
or whether a court determines that recognition of a duty in tort under the circumstances is not
appropriate, the result is the same.”); Banknorth, N.A., 394 F. Supp. 2d at 287 (“[O]ther states
appear to view the economic loss doctrine as a proxy for determining whether a defendant owes
a special duty to the plaintiff, and undertake a foreseeability analysis in applying the doctrine.”)
(internal citations omitted). In many ways, a court’s decision on the application of the economic
loss doctrine in a particular situation is based on the court’s assessment as to whether the
circumstances warrant the imposition of a tort duty, rather than being based on the nature of
the claimed loss (i.e., whether the party seeks to recover for an economic loss).


                                                                                                  6
       The third-party defendant Stantec’s motion to dismiss is GRANTED.9

       SO ORDERED.

       DATED THIS 21ST DAY OF FEBRUARY, 2019

                                                      /S/D. BROCK HORNBY
                                                      D. BROCK HORNBY
                                                      UNITED STATES DISTRICT JUDGE




9 I am satisfied that this is the proper resolution of the dispute. If for some reason Fletch’s should

appeal, however, I believe certification of the economic loss doctrine’s scope to the Maine Law
Court would be the preferred method of reviewing the law, given the 24 years since the Law Court
last spoke on the topic and the difficulties this court and the Maine Superior Court have had in
defining the doctrine’s scope. For now, however, I have followed the parties’ advice to rule without
certifying.

                                                                                                    7
